DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 11, 12 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 20050264082 to Ishikawa.  For the purposes of examination, citations for Ishikawa are taken from the English-language abstract and machine translation obtained from the European Patent Office.
Regarding Claims 1, 2, 6, 7, and 17 - 19.  Ishikawa teaches a process for production of a rigid polyurethane foam (Paragraph 001).  The method comprising reacting an isocyanate component with a polyol mixture/composition (Abstract).  
The polyol composition comprises a polyol component (Paragraphs 0025 – 0029), i.e. polyols which are compounds having at least two hydroxyl groups and thereby provide at least two hydrogen atoms reactive towards isocyanate groups.  The polyol composition also further comprise a dibasic acid ester (Paragraph 0025).  Suitable dibasic acid esters include dimethyl malonate, diethyl malonate, and dipropyl malonate (Paragraph 0022), which are set forth as suitable species of dicarboxylic diester of formula (I) in instant Claim 7.

Ishikawa teaches the process for production of a rigid polyurethane foam of Claim 1 wherein the dibasic acid ester compound is provided in a total amount of preferably 3 to 40 parts by weight per 100 parts by weight of the polyol component (Paragraph 0030).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to the select an amount of dibasic acid ester compound at the lower end of the range disclosed by Ishikawa, which is the amount which overlaps with the instantly claimed range.  The motivation would have been that Ishikawa teaches any amount in this range is suitable to provide the desired effects of the invention (Paragraph 0030).  A lower amount of dibasic acid ester in the disclosed range would then allow for the inclusion of larger amounts of other additives in the polyol component, including nonionic compounds which further improve compatibility, homogenization, and stabilization of foam cells (Paragraph 0045).
Regarding Claim 9.  Ishikawa teaches the process for production of a rigid polyurethane foam of Claim 1 wherein the polyol composition may comprise a fatty acid salt (Paragraph 0059).
Regarding Claim 11.  Ishikawa teaches the process for production of a rigid polyurethane foam of Claim 1 wherein water is provided in an amount of preferably 0.3 to 5 parts by weight per 100 parts by weight of the polyol component (Paragraph 0035).
Regarding Claim 12.  Ishikawa teaches a rigid polyurethane foam obtained by the process of Claim 1 (Paragraph 001).  
Regarding Claim 16.  Ishikawa teaches a refrigerator or freezer comprising the rigid polyurethane foam of Claim 12 (Paragraph 001).  Ishikawa teaches rigid polyurethane foams in these applications function as insulating materials (Paragraph 0002).    

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 20050264082 to Ishikawa, as applied to Claim 1 above, and further in view of US 2014/0364528 to Rexrode et al.
Regarding Claim 10.  Ishikawa teaches the process for production of a rigid polyurethane foam of Claim 1 but does not expressly teach castor oil is included in the polyol composition.  However, Ishikawa does teach foam stabilizers may be included in the polyol composition (Paragraph 0059) and secondary reference Rexrode et al. .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 20050264082 to Ishikawa.  For the purposes of examination, citations for Ishikawa are taken from the English-language abstract and machine translation obtained from the European Patent Office.
Regarding Claim 13.  Ishikawa teaches a polyol composition comprising a polyol component (Paragraphs 0025 – 0029), i.e. polyols which are compounds having at least two hydroxyl groups and thereby provide at least two hydrogen atoms reactive towards isocyanate groups.  The polyol composition also further comprise a dibasic acid ester (Paragraph 0025).  Suitable dibasic acid esters include dimethyl malonate, diethyl malonate, and dipropyl malonate (Paragraph 0022), which are set forth as suitable species of dicarboxylic diester of formula (I) in instant Claim 7.

Ishikawa teaches the process for production of a rigid polyurethane foam of Claim 1 wherein the dibasic acid ester compound is provided in a total amount of preferably 3 to 40 parts by weight per 100 parts by weight of the polyol component (Paragraph 0030).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to the select an amount of dibasic acid ester compound at the lower end of the range disclosed by Ishikawa, which is the amount which overlaps with the instantly claimed range.  The motivation would have been that Ishikawa teaches any amount in this range is suitable to provide the desired effects of the invention (Paragraph 0030).  A lower amount of dibasic acid ester in the disclosed range would then allow for the inclusion of larger amounts of other additives in the polyol component, including nonionic compounds which further improve compatibility, homogenization, and stabilization of foam cells (Paragraph 0045).
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that JP 20050264082 to Ishikawa (hereinafter Ishikawa) fails to disclose the claimed combination of blowing agents.  The Office respectfully disagrees.  The instant claims set forth at least one blowing agent which is water and or water in a mixture with at least one other blowing agent selected from a group which includes cyclopentane, normal pentane/n-pentane, isopentane, normal butane/n-butane, and isobutane.  Ishikawa teaches a polyol composition for the preparation of a rigid polyurethane foam from this polyol composition which comprises water and which may contain other blowing agents.  The preferred other blowing agents include cyclopentane, normal pentane/n-pentane, isopentane, normal butane/n-butane, and isobutane (Paragraphs 0033, 0035, and 0036).  The instantly claimed “at least one blowing agent” – specifically, water in a mixture with at least one other blowing agent selected from the recited species - is thus taught Ishikawa.
B) Applicant argues that Ishikawa requires the presence of a hydrofluorocarbon blowing agent in the inventive composition and none of the exemplary hydrofluorocarbons disclosed by Ishikawa are set forth in the instant claims.  Applicant additionally argues that Ishikawa fails to identify a compatibility problem between polyols and the blowing agent composition set forth in the instant claims.    
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and Gillette Co. V. Energizer Holdings Inc., F.3d 1367, 1371 - 73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005) (MPEP 2111.02) In the instant case, the claims are thus open for inclusion of unspecified ingredients, e.g. other blowing agents.  The claimed polyol composition is thus properly taught by Ishikawa which teaches the requisite blowing agent compounds (water and the other at least one blowing agent such as cyclopentane, normal pentane/n-pentane, isopentane, normal butane/n-butane, or isobutane), as well an additional hydrofluorocarbon blowing agent which is neither required in nor excluded from the polyol composition of the instant claims.  
	C) Applicant argues that Claim 1, as amended, limits the blowing agent to be either water or water and at least one other blowing agent selected from the expressly recited species.  The Office agrees that the recited “at least one blowing agent” must be limited to water or water and at least one other blowing agent selected from the all blowing agents used in the process correspond to the instantly claimed “at least one blowing agent”.  As discussed in B) above, the claims are open claims which allow for the provision of unrecited ingredients, e.g. other, unnamed blowing agents.  The Office consequently maintains the position that the recitation of “at least one blowing agent” in the instant claims does not limit all blowing agents used in the process to those expressly set forth.
D) Applicant again argues that the compound of Formula (1) in Ishikawa addresses a compatibility problem between particular saturated hydrocarbons and polyols.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	E) Applicant argues that Paragraph 0036 of Ishikawa et al. teaches that saturated hydrocarbon blowing agents may be used as long as they do not inhibit the object of the present invention.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123)
The disclosure of saturated hydrocarbon in Ishikawa shows that they are indeed suitably used in some embodiments of the disclosure, even if their use is not described as being preferred.
F) Applicant’s argument that US 2014/0364528 to Rexrode et al., applied as a secondary reference in the rejection of Claim 10, does not remedy the deficiencies of Ishikawa is not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768